Case 1:04-cr-00196-SEB-TAB Document 13 Filed 05/19/21 Page 1 of 6 PageID #: 36




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )      Cause No. 1:04-cr-0196-SEB-TAB
                                              )
MICHAEL PRICE,                                )                              - 01
                                              )
                      Defendant.              )



                            REPORT AND RECOMMENDATION

       On May 18, 2021, the Court held a hearing on Petitions for Warrant or Summons for

Offender Under Supervision filed on May 6, 2021. Defendant Price appeared in person with his

appointed counsel Gwendolyn Beitz. The government appeared by Kathryn Olivier, Assistant

United States Attorney. U. S. Parole and Probation appeared by Officer Alison Upchurch.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Price of his rights and provided him with a copy of

the petition. Defendant Price orally waived his right to a preliminary hearing.

       2.      After being placed under oath, Defendant Price admitted Violation No. 3.

[Docket No. 6.] Government orally moved to withdraw the remaining violations, which motion

was granted by the Court.

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:04-cr-00196-SEB-TAB Document 13 Filed 05/19/21 Page 2 of 6 PageID #: 37




       Violation
       Number          Nature of Noncompliance


            3          “The defendant shall register as a sex offender with the appropriate
                       authorities of any state in which he resides, is employed, or attends
                       school.”

                       During a search of the offender's residence, officers located an undisclosed
                       email address in which the offender admitted was his
                       (mika7715@gmail.com). Per sex offender registry laws, Mr. Price is
                       required to register all email accounts and social media sites. The Marion
                       County Sheriff's Department confirmed this email address is not
                       registered.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is I.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 4 to 10 months’ imprisonment.

       5.       The parties jointly recommended a sentence of seven (7) months with life-time

supervision to follow. The defendant requested placement at FMC Lexington.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of seven (7) months with life-time supervised

release to follow. In addition to the mandatory conditions of supervision, the following

conditions of supervised release will be imposed:

   1. You shall report to the probation office in the judicial district to which you are released
      within 72 hours of release from the custody of the Bureau of Prisons. (Supervised
      Release cases only)

   2. You shall report to the probation officer in a manner and frequency directed by the court
      or probation officer.

                                                  2
Case 1:04-cr-00196-SEB-TAB Document 13 Filed 05/19/21 Page 3 of 6 PageID #: 38




   3. You shall permit a probation officer to visit you at a reasonable time at home, or another
      place where the officer may legitimately enter by right or consent, and shall permit
      confiscation of any contraband observed in plain view of the probation officer.

   4. You shall not knowingly leave the judicial district without the permission of the court or
      probation officer.

   5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
      Amendment privilege.

   6. You shall not meet, communicate, or otherwise interact with a person you know to be
      engaged, or planning to be engaged, in criminal activity. You shall report any contact
      with persons you know to be convicted felons to your probation officer within 72 hours
      of the contact.

   7. You shall reside at a location approved by the probation officer and shall notify the
      probation officer at least 72 hours prior to any planned change in place or circumstances
      of residence or employment (including, but not limited to, changes in who lives there, job
      positions, job responsibilities). When prior notification is not possible, you shall notify
      the probation officer within 72 hours of the change.

   8. You shall not own, possess, or have access to a firearm, ammunition, destructive device
      or dangerous weapon.

   9. You shall notify the probation officer within 72 hours of being arrested, charged, or
      questioned by a law enforcement officer.

   10. You shall maintain lawful full time employment, unless excused by the probation officer
       for schooling, vocational training, or other reasons that prevent lawful employment.

   11. You shall not enter into any agreement to act as an informer or a special agent of a law
       enforcement agency without the permission of the court.

   12. As directed by the probation officer, you shall notify third parties who may be impacted
       by the nature of the conduct underlying your current or prior offense(s) of conviction
       and/or shall permit the probation officer to make such notifications and/or confirm your
       compliance with this requirement.

   13. You shall make a good faith effort to follow instructions of the probation officer
       necessary to ensure compliance with the conditions of supervision.

      Justification: Conditions 1-13 are considered administrative in nature and will enable the
      probation officer to effectively supervise the offender within the community.




                                                3
Case 1:04-cr-00196-SEB-TAB Document 13 Filed 05/19/21 Page 4 of 6 PageID #: 39




   14. You shall participate in a program of treatment for sexual disorders, including periodic
       polygraph examinations, as directed by the probation officer. The treatment provider
       should determine the type and timing of such polygraph examinations. The court
       authorizes the release of the presentence report and available psychological evaluations to
       the treatment provider, as approved by the probation officer.

   15. You shall pay the costs associated with the following imposed conditions of supervised
       release/probation, to the extent you are financially able to pay: sexual disorder
       assessment, treatment, and physiological testing, and computer monitoring systems. The
       probation officer shall determine your ability to pay and any schedule of payment.

      Justification: The offender is convicted of Receipt and Possession of Child Pornography
      in which some of the images depicted minors under the age of 12 years old. Additionally,
      despite him have been in long-term treatment, he continues to lack impulse control with
      regard to viewing pornography and fantasies of children; therefore, continued treatment is
      necessary to modify his behaviors and provide a measure of protection to the community.
      Treatment will also offer a level of peer support and accountability to the offender.

   16. You shall not possess any child pornography or visual depictions of child erotica or nude
       minors. Any such material found in your possession shall be considered contraband and
       will be confiscated by the probation officer.

      Justification: The offender admits possession of images of minors as young a six years
      old posed in sexually manners and has concealed his possession of these items while on
      supervised release. Given this information, as well as concerns with impulse control
      detailed in this violation report, this condition will assist him in accountability to sobriety
      from pornography and will discourage further illegal viewing of child pornography.

   17. You shall not have unsupervised meetings, activities, or visits, or intentional
       communications with any minor unless they have been disclosed to the probation officer
       and approved by the court. You shall not have supervised meetings, activities, visits, or
       intentional communications with any minor unless they have been approved by the
       probation officer. Before you may request approval for such meetings, activities, visits, or
       intentional communications (unsupervised or supervised), you must notify the person(s)
       having custody of any such minor(s) about the conviction in this case and the fact that
       you are under supervision.

      Justification: Given the offender's history of child pornography, his viewing of child
      erotica that is focused on girls under the age of 12, and his lack of impulse control while
      on supervision, this condition is necessary to protect against the victimization of children
      and the community.

   18. You shall submit to the search by the probation officer of your person, vehicle,
       office/business, residence, and property, including any computer systems and hardware
       or software systems, electronic devices, telephones, and Internet-enabled devices,
       including the data contained in any such items, whenever the probation officer has a

                                                 4
Case 1:04-cr-00196-SEB-TAB Document 13 Filed 05/19/21 Page 5 of 6 PageID #: 40




       reasonable suspicion that a violation of a condition of supervision or other unlawful
       conduct may have occurred or be underway involving you and that the area(s) to be
       searched may contain evidence of such violation or conduct. Other law enforcement may
       assist as necessary. You shall submit to the seizure of contraband found by the probation
       officer. You shall warn other occupants these locations may be subject to searches.

       Justification: Given the offender's conviction for receipt of child pornography, as well as
       his impulse control issues while on supervised release with regard to viewing child
       erotica and possession of unauthorized devices, this condition is necessary to hold him
       accountable for his actions, as well as to provide a protective measure to the community.

   19. You shall consent, at the direction of the probation officer, to having installed on your
       computer(s), telephone(s), electronic devices, and any hardware or software, systems to
       monitor your use of these items. Monitoring will occur on a random and/or regular basis.
       You will warn other occupants or users of the existence of the monitoring hardware or
       software. To promote the effectiveness of this monitoring, you shall disclose in advance
       all cellular phones, electronic devices, computers, and any hardware or software to the
       probation officer and may not access or use any undisclosed equipment.

       Justification: The offender has a history of possessing unauthorized devices to view child
       erotica shows his lack of impulse control when it come to Internet use, given his
       conviction in the instant offense, as well as his violation activities while on supervised
       release; therefore, this condition will protect the online community from his predatory
       activities, as well as provide accountability for his actions.


Defendant reviewed the foregoing conditions and they were reviewed by defendant with his

attorney. Defendant, on the record, waived reading of the above-noted conditions of supervised

release.

       The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation. The Magistrate Judge will make a recommendation

of placement at FMC Lexington.




                                                5
Case 1:04-cr-00196-SEB-TAB Document 13 Filed 05/19/21 Page 6 of 6 PageID #: 41




       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.



          Dated: 5/19/2021




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                               6
